Citation Nr: 1618828	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The appellant had alleged service with the Philippine Army and Recognized Guerrillas from April 1941 to April 1946.

 This case comes before the Board of Veterans' Appeals  (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In August 2013, the Board denied the Veteran's claim. He appealed his case to the United States Court of Appeals for Veterans Claims (Court), and in an October 2014 Memorandum Decision, the Court set aside the Board's August 2013 decision and remanded it for further development.  The Board then remanded the case in June 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no verifiable evidence that the appellant had service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. §§ 3.1(d), 3.9, 3.40, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the remand directives of the June 2015 Board decision, the RO obtained an opinion from the Department of the Army regarding the appellant's eligibility.  The remand directives, drafted to correct the defects that the Court noted in VA's duty to assist, directed that the RO contact the Department of the Army and the National Personnel Records Center, and that the RO must forward all supporting documents submitted by the appellant.  

The claims file does not contain a record of what specific records were sent to the Department of the Army and the National Personnel Records Center; however, under the presumption of regularity, the Board presumes that the RO fulfilled the remand directives as they were written, and sent all supporting documents.  See  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."); Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (holding that the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations).  

Additionally, though the claims file contains a response only from the Department of the Army and not from the National Personnel Records Center, because the latter is the official record keepers for the Department of the Army, and because the Department of the Army referenced the National Personnel Records Center's records in their response letter, the Board considers this responsive to its remand directive.  Marsh; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

One-Time Payment from the Filipino Veterans Equity Compensation Fund

The Board has reviewed all the evidence in the appellant's claims file, to include his multiple contentions.  This record includes various administrative records, and reports from the National Personnel Records Center and Department of the Army.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant argues that he has the requisite service to qualify for a one-time payment from the Filipino Veterans Equity Compensation Fund.  A "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  A "veteran of any war" is defined as any veteran who served in the active military, naval, or air service during a period of war.  38 C.F.R. § 3.1(e) (2015).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, who are included for compensation benefits, but not for pension benefits. 

Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service-department-certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer [only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army prior to July 1, 1946] is included for compensation purposes, but not for pension or burial benefits.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(c)(d) (2015).  Active service will be the period certified by the service department. 38 C.F.R. § 3.9(a)(d) (2015).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2015).

The Court has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Additionally, VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In the case at hand, the appellant has submitted evidence showing service with the United States Armed Forces in the Far East; "Mis Occ PC Co. (F-23);" C Company, Bonifacio Sector Mindanao Vesayas/Visayas Force/Headquarters Company Pool, Sixth Infantry Division, Philippine Army/Infantry; Headquarters Company, Sixth Infantry Division, Philippine Army APO 159; Headquarters Company, Headquarters 16th Infantry Division, Philippine Army; and "AFWESPAC, WACG & DP/ Philippine Constabulary. Mis Occ. Co.," at times between April 1941 and April 1946.  However, based on the evidence of record, the appellant's name does not appear on any Reconstructed Recognized Guerrilla Roster.  Indeed, in correspondence from the National Personnel Records Center dated in November 2009, July 1910, September 2012, and March 2013 it was found that the appellant had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces. This was confirmed by a November 2015 memorandum from the Department of the Army, which found that because the appellant's name did not appear on any roster of individuals who served in guerilla service, the Department was unable to alter the previous negative service determination. Again, VA is bound by service department determinations regarding what constitutes service in the Armed Forces of the United States.

In the case at hand, the appellant has submitted documentation from the Republic of the Philippines allegedly showing that he served in the Armed Forces of that nation.  That documentation, however, does nothing to alter the findings of the National Personnel Records Center and the Department of the Army that the appellant had no active service in the Armed Forces of the United States.  Under the circumstances, and considering the appellant's evidence has failed to show a critical requirement of a claim for payment from the Filipino Veterans Equity Compensation Fund, his claim for such benefits must be denied.


ORDER

Basic legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


